Order affirmed, without costs of this appeal to either party. Memorandum: We affirm the determination of the Trial Justice insofar as he found that this proceeding was not timely commenced. Furthermore, the petition, on its face, fails to show that petitioner’s contentions have any merit under subdivision 6 of section 4 of the Tax Law. All concur. (Appeal from an order of Ontario Trial Term dismissing the proceeding to compel the Assessors of the City of Canandaigua to exempt certain property from taxation.)
Present — McCurn, P. J., Vaughan, Kimball, Williams and Goldman, JJ.